                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

HOSEA L. ROBINSON,                                 )
                                                   )
                Plaintiff,                         )
                                                   )
        v.                                         )            No. 4:18-cv-1225-JAR
                                                   )
STATE OF MISSOURI, et al.,                         )
                                                   )
                Defendants.                        )

                                 MEMORANDUM AND ORDER

        This matter is before the Court upon review of the amended complaint, filed by plaintiff

Hosea L. Robinson.       For the reasons explained below, this case will be dismissed, without

prejudice.

                                             Procedural History

        Plaintiff is an inmate at the Southeast Correctional Center, 1 and is a frequent pro se and

informapauperis litigator in this Court. He initiated this action on July 13, 2018 by filing what

appeared to be a complaint seeking to vindicate violations of his federally protected rights. He

also filed a motion for leave to proceed in forma pauperis, but he did not file a certified inmate

account statement as required by 28 U.S.C. § 1915(a)(2). The complaint was essentially a series

of legally conclusory statements about a variety of topics, including unspecified violations of the

Americans With Disabilities Act, an alleged denial of medical care, and infirmities in his state

court criminal proceedings.      He alleged no facts from which the Court could identify any

plausible claims. He also failed to file a certified copy of his institution account statement as

required by 28 U.S.C. § 1915(a)(2).


1
  In State v. Robinson, No. 1722-CR04070-0l (22nd Jud. Cir. 2018), petitioner was convicted of statutory
rape and sentenced to a 20-year prison term.
       After filing the complaint, plaintiff filed two motions in an apparent attempt to amend or

supplement his complaint. In a Memorandum and Order dated September 6, 2018, the Court

explained why the complaint was subject to dismissal, and permitted plaintiff leave to file an

amended complaint.      In so doing, the Court clearly explained to plaintiff how to cure the

deficiencies. The Court also directed plaintiff to submit a certified copy of his inmate account

statement. Plaintiff timely filed an amended complaint, followed by a supplemental document.

He did not file a copy of his account statement. The Court now reviews the amended complaint

pursuant to 28 U.S.C. § 1915(e).

                                        The Amended Complaint

       In the original complaint, plaintiff named as defendants the State of Missouri, the City of

St. Louis, and "Department of Corrections and Entities, et al," which was an apparent reference

to the Missouri Department of Corrections.        In the amended complaint, however, plaintiff

identifies "State of Missouri et al." as defendants. The Court will presume that plaintiff still

intends to name as defendants the State of Missouri, the City of St. Louis, and the Missouri

Department of Corrections.

       Like the original complaint, the amended complaint is a series of rather incoherent and

legally conclusory statements. For example, plaintiff claims he is suing for "discrimination of

the ADA, ADAAA and the laws protecting plaintiffs rights to them. By doing so prejudiced

and discriminated plaintiffs rights to due process of these laws. And his rights to fair trial by

jury." (Docket No. 8 at 1). He claims that in April, May, August and November of 2016, "the

defendants' actions discriminated the laws of the ADA, ADAAA and plaintiffs rights to due

process of these laws." Id. at 1-2. He alleges that the state refused to lower his bond, and did not

consider his disabilities. He alleges his health conditions were not monitored daily with medical



                                                 2
equipment, he was shown deliberate indifference, and was subjected to oppressive incarceration,

discrimination, and cruel and unusual punishment.           Plaintiff composed the supplemental

document in much the same manner. For his prayer for relief, plaintiff writes that the state

violated the ADA and the ADAAA, and he should therefore be released from his "unlawful

sentence and conviction." Id at 4.

                                               Discussion

       The Court will grant plaintiff leave to proceed in forma pauperis in these proceedings,

and will assess an initial partial filing fee of $1.00, an amount that is reasonable under these

circumstances. See Henderson v. Norris, 129 F.3d 481, 484 (8th Cir. 1997) (when a prisoner is

unable to provide the Court with a certified copy of his prison account statement, the Court

should assess a "reasonable" amount.).

       To the extent plaintiff can be understood to proceed pursuant to 28 U.S.C. § 2254, this

case is subject to dismissal pursuant to Rule 4 of the Rules Governing§ 2254 Cases in the United

States District Courts. As of the date of this Memorandum and Order, both plaintiffs motion for

post-conviction relief and his direct appeal remain pending in the Missouri State courts.2 A

petition for writ of habeas corpus pursuant to § 2254 shall not be granted unless it appears that

the petitioner has exhausted his available state remedies. 28 U.S.C. § 2254(b)(l)(a).

       To the extent plaintiff can be understood to proceed pursuant to 42 U.S.C. § 1983, this

action is subject to dismissal pursuant to 28 U.S.C. § 1915(e)(2). Plaintiff filed this lawsuit

against the State of Missouri and the Missouri Department of Corrections, neither of which is a

"person" subject to suit under§ 1983. See Will v. Michigan Dept. of State Police, 491 U.S. 58,

71 (1989); see also Walker v. Missouri Dept. of Corrections, 213 F.3d 1035, 1036 (8th Cir.


2See Robinson v. State of Missouri, No. 1822-CC10735 (22nd Jud. Cir. 2018) and State of Missouri v.
HoseaL. Robinson, No. ED107079 (E.D. Mo. 2018).
                                                 3
2000) (the Missomi Department of Corrections is an entity of the State ofMissomi). In addition,

these defendants enjoy Eleventh Amendment immunity, and are not subject to an action for

damages or equitable relief. See Pennhurst State School & Hosp. v. Halderman, 465 U.S. 89

(1984).

          Plaintiff also named the City of St. Louis as a defendant. A local governmental body

such as the City of St. Louis may be held liable only for constitutional violations that result from

its policies or customs. Monell v. Dept. of Social Services of City of New York, 436 U.S. 658,

690-91 (1978), L.L. Nelson Enterprises, Inc. v. County of St. Louis, Mo., 673 F.3d 799, 811 (8th

Cir. 2012). Here, plaintiff fails to allege, with any specificity, that a City of St. Louis policy or

custom is responsible for his injmies.

          Plaintiffs choice of defendants is not the only reason this case is subject to dismissal.

The amended complaint, like the original complaint and all of plaintiffs supplemental filings, is

nothing more than a series of legally conclusory statements that are not entitled to the

presumption of truth. See Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009). Plaintiff simply fails

to allege any facts from which the Court can identify a plausible claim, despite the fact he was

previously advised about the necessity of doing so. The Federal Rules of Civil Procedme require

even pro se litigants to set forth their claims in a simple, concise, and direct manner, and to set

forth facts in support of their claims. McNeil v. U.S., 508 U.S. 106, 113 (1993).

          The situation before the Court is one in which plaintiff chose to prepare his amended

complaint in a manner nearly identical to the original after being told why the original was

subject to dismissal. The rules of pleading are simple. Plaintiff was given clear instructions how

to remedy the defects, and warned that his case would be dismissed if he failed to comply.

Nothing permits the conclusion that plaintiff would follow the Federal Rules of Civil Procedme



                                                  4
or the Court's instructions if he were again allowed to submit an amended pleading. The Court

will therefore dismiss this action, without prejudice.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion to proceed in forma pauperis

(Docket No. 2) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff must pay an initial filing fee of $1.00 within

thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance payable to

"Clerk, United States District Court," and to include upon it: (1) his name; (2) his prison

registration number; (3) this case number; and (4) the statement that the remittance is for an

original proceeding.

       IT IS FURTHER ORDERED that this case is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that plaintiffs motion to appoint counsel (Docket No. 3)

is DENIED as moot.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 24th day of October, 2018.




                                                  'A. ROSS
                                                 ED STATES DISTRICT JUDGE




                                                  5
